25 So. 3d 647 (2010)
William ROKER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1885.
District Court of Appeal of Florida, Fourth District.
January 6, 2010.
Rehearing Denied February 12, 2010.
William Roker, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
The trial court's summary denial of appellant's successive, untimely, and frivolous rule 3.850 motion is affirmed. Appellant claimed that the circuit court lacked jurisdiction, and that his conviction was void, because the oath of office and appointment of the assistant state attorney who filed the information was not recorded in the circuit court's records. The allegation that the information was not properly signed or verified is frivolous and not a ground for postconviction relief. See Logan v. State, 1 So. 3d 1253 (Fla. 4th DCA 2009). An information may not be attacked on the ground it was not properly signed or verified once a defendant pleads to the merits. Fla. R.Crim. P. 3.140(g); see also Fla. R.Crim. P. 3.140(o).
Appellant is cautioned that continued abuse of the postconviction process by filing frivolous or repetitive motions and/or appeals will result in sanctions. State v. Spencer, 751 So. 2d 47 (Fla.1999); Thurston v. State, 920 So. 2d 1229 (Fla. 4th DCA 2006).
Affirmed.
STEVENSON, HAZOURI and LEVINE, JJ., concur.